Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
 
 			      CLAIMS UNDER EXAMINATION
                Claims 6,8-9 and 16-19 have been examined on their merits.

   PRIORTY
      Provisional Application 62/321370 filed on 12 April 2016 is acknowledged.


WITHDRAWN REJECTIONS
The rejections made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn due to claim amendment.



NEW GROUNDS OF REJECTION
The arguments made by the Applicant in the response filed on 31 January 2022 are acknowledged. New rejections have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Psaladekais et al. (Proteolytic Enzymes In The Zymogen Form To Treat Sarcoma Cells, Patent 4514388 1985) in view of Kaiserova et al. (submitted as prior art; Proenzyme therapy of sarcoma S-180 and melanoma B16-F10. Journal of Applied Biomedicine 12 (2014) 39-47) and Trnka et al. (previously cited; Pharmaceutical Composition Containing A Mixture of Proenzymes and Enzymes. WO2015/070828 A1 21 May 2015).


Psaledakis et al. teach a method and composition for the prophylactic treatment of cancer tumor cells contained in a host body comprising introducing a solution of a proenzyme and a pharmaceutically acceptable carrier into the host body (Abstract).  Illustrative of proenzymes suitable for use in the invention are the inactive of zymogen form of such proteolytic enzymes. For example, the proenzyme form of trypsin is trypsinogen and chymotrypsin is chymotrypsinogen. If desired, mixtures of proenzymes can be used (column 3, lines 5-11). Therefore the art suggests the use of a trypsinogen, chymotrypsinogen or a mixture thereof to treat cancer.

While Psaledakis suggests a mixture of trypsinogen and chymotrypsinogen can be used to treat cancer, the art is silent regarding the claimed range of concentrations.

Kaiserova et al. evaluate the effectiveness of individual (inactive) proenzymes and mixtures thereof in cancer treatment (Abstract). While the art teaches the administration of combined trypsinogen, chymotrypsinogen and amylase significantly reduced tumor growth, the art teaches “the effect of trypsinogen and chymotrypsinogen was synergistic” (see page 41, right column, last paragraph; page 42, left column. second paragraph). Kaiserova teaches “we observed a strong synergy of trypsinogen and chymotrypsinogen” (page 45, left column, first sentence). Table 2 discloses “synergy between trypsinogen and chymotrypsinogen leads to significant reduction of tumor growth”.


Trnka et al. disclose a composition containing a mixture of proenzymes and enzymes that has anti-metastatic effects to treat cancer tumors and is intended for prophylactic and antimetastatic use in mammals (page 5, lines first full paragraph). Example 1 discloses a composition comprising 28.5 mg chymotrypsin, 14.24 mg trypsinogen, 1.95 mg amylase and 9.89 mg lipase (see Table 1, page 28). Examiner notes this is a 2.001:1 ratio of chymotrypsinogen : trypsinogen (28.5 mg divided by 14.24 mg). 

It is of note Trnka teaches “the pharmaceutical composition has advantageous ratio of enzymatic active substances, namely activities of trypsinogen (T), chymotrypsinogen A 

It would have been obvious to treat cancer by administering chymotrypsinogen and trypysinogen. One would have been motivated to do so since Psaledakis suggests using a mixture of chymotrypsinogen and trypysinogen can be used to treat cancer in a host and Kaiserova teaches chymotrypsinogen and trypysinogen produce a synergistic effect. One would combine both proenzymes since Kaiserova teaches this synergist effect leads to significant reduction of tumor growth. It would have been obvious to try using chymotrypsinogen and trypsinogen in a 2:1 ratio. One would have been motivated to do so since Trnka teaches these components can be used in a 2:1 ratio. Examiner notes claim 6 recites “wherein the method does not comprise the administration of amylase”. As set for above, the primary reference Psaledakis is relied upon because it teaches chmyotrypsinogen and trypsinogen can be used together to treat cancer, and does not require the use of amylase. While the secondary references disclose compositions comprising amylase, Kaiserova teaches a synergistic effect is the result of combining chymotrypsinogen and trypysinogen. One would have had a reasonable expectation of success using chymotrypsinogen and trypysinogen without amylase since Psaledakis does not require amylase to treat cancer and Kaiserova teaches it is these two proenzymes that produce a synergistic effect leading to significant reduction of tumor growth. One would have expected similar results since each reference is uses proenzymes to treat cancer. Therefore claim 6 is rendered obvious (claim 6). A ratio of claim 8).

Claim 9 recites a weight ratio of 3:1. Trnka teaches “the pharmaceutical composition has advantageous ratio of enzymatic active substances, namely activities of trypsinogen (T), chymotrypsinogen A (CH), a-amylase B.s (A) and lipase T.a. (L) for T:CH:A:L ratio expressed in m.u. in the range from 150:150:40:1 to 400:1200:200:1. 

It would have been obvious to try a chymotrypsinogen to trypsinogen ratio of 3:1.
One would have been motivated to do so since Trnka teaches these components can be used in equal amounts (150:150, hence 1:1) to 1200:400 (hence 3:1). The skilled artisan would use these concentrations since Psaledakis teaches chmyotrypsinogen and trypsinogen can be used together to treat cancer, and Trnka teaches these components can be used in a 3:1 ratio. One would have expected success since Trnka teaches chmyotrypsinogen and trypsinogen can be combined in this ratio. One would have expected similar results since each reference is uses proenzymes to treat cancer. Therefore claim 9 is rendered obvious (claim 9).

While Psaledakis teaches treating cancer in a host body, the art is silent regarding the cancers recites in claims 16-19. 

Trnka suggests treating pancreatic cancer (page 26, line 3).



It would have been obvious to try treating pancreatic cancer. One would have been motivated to do so since Psaledakis treats caner with chmyotrypsinogen and trypsinogen and Trnka teaches pancreatic cancer can be treated using the same proenzymes. One would have had a reasonable expectation of success since Trnka identifies pancreatic cancer as a disease that can be treated with proenzyme therapy. One would have expected similar each reference is uses proenzymes to treat cancer. Therefore claims 16 and 19 are included in this rejection (claims 16 and 19).

It would have been obvious to try treating lung. One would have been motivated to do so since Psaledakis treats caner with chmyotrypsinogen and trypsinogen and Trnka teaches lung cancer can be treated using the same proenzymes. One would have had a reasonable expectation of success since Trnka identifies lung cancer as a disease that can be treated with proenzyme therapy. One would have expected similar each reference is uses proenzymes to treat cancer. Therefore claim 17 is included in this rejection (claim 17).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653